13 So. 3d 523 (2009)
William RAMIREZ, Appellant,
v.
The STATE of Florida, Appellee.
Nos. 3D09-1302, 3D09-1328.
District Court of Appeal of Florida, Third District.
June 17, 2009.
Rehearing Denied July 28, 2009.
William Ramirez, in proper person.
Bill McCollum, Attorney General, for appellee.
Before WELLS, SHEPHERD, and LAGOA, JJ.
PER CURIAM.
We grant Ramirez's Motion for Request for Consolidation of Appeals. On the merits, we affirm the trial court order denying his Florida Rule of Criminal Procedure 3.850 motion.
Affirmed.